--------------------------------------------------------------------------------

Exhibit 10.6
 
REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of ________ __, 200__, by and between Rexahn Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Rexgene Biotech Co., Ltd., a Korean
corporation (the “Purchaser”).


Recital


The parties have agreed to enter into this Agreement in connection with, and as
a condition to the Closing under, the Securities Purchase Agreement, dated as of
November 20, 2007, by and between the Company and the Purchaser (the “Purchase
Agreement”).


Agreement


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:


1.             Definitions.  In addition to the terms defined elsewhere in this
Agreement, (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement, and (b) the following
terms have the meanings indicated:


“Actual Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including Warrant Shares issuable upon exercise in
full of all Warrants.


“Effective Date” means the date on which the Registration Statement is first
declared effective by the SEC.


“Filing Date” means, with respect to the Registration Statement required to be
filed pursuant to Section 2, the 60th day following the date on which the Common
Stock is listed for trading on the American Stock Exchange.


“Holder” means any holder, from time to time, of Registrable Securities.


“Post-Effective Amendment” means a post-effective amendment to the Registration
Statement.


“Post-Effective Amendment Filing Deadline” means the 10th Trading Day after the
Registration Statement ceases to be effective pursuant to the applicable
securities laws due to the passage of time or the occurrence of an event
requiring the Company to file a Post-Effective Amendment.


“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the 1933 Act), as amended
or supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.


 
 

--------------------------------------------------------------------------------

 


“Registrable Securities” means any Common Stock (including Warrant Shares)
issued or issuable pursuant to the Transaction Documents, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing;
provided, however, that any Common Stock will cease to be a Registrable Security
when (i) it has been sold under the Registration Statement, or (ii) it may be
transferred pursuant to Rule 144 under the 1933 Act.


“Registration Statement” means the registration statement required to be filed
hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.


“Required Effectiveness Date” means, with respect to the Registration Statement
required to be filed hereunder, the 90th day (or the 120th day in the event the
Company receives comments to the Registration Statement from the SEC) following
the Filing Date.


“Required Holders” means the Holders of a majority of the Registrable
Securities.


“Rule 415,” “Rule 424” and “Rule 461” means Rule 415, Rule 424 and Rule 461,
respectively, promulgated by the SEC pursuant to the 1933 Act, as such Rules may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC having substantially the same effect as such Rule.


List of Additional Definitions.  The following is a list of additional terms
used in this Agreement and a reference to the Section hereof in which such term
is defined:
 
Term
Section
Advice
6
Effectiveness Period
2(a)
Event
2(c)
Event Date
2(c)
Indemnified Party
5(c)
Indemnifying Party
5(c)
Losses
5(a)
Purchaser Counsel
3(a)



 
2

--------------------------------------------------------------------------------

 
 
2.             Shelf Registration.


(a)           On or prior to the Filing Date, the Company shall prepare and file
with the SEC a “Shelf” Registration Statement covering the resale of all
Registrable Securities eligible to be registered under the 1933 Act and rules
and practices of the SEC for an offering to be made on a continuous basis
pursuant to Rule 415.  The Registration Statement shall be on Form SB-2 (or Form
S-3 if the Company is then eligible to use such Form) and shall contain (except
if otherwise directed by the Holders) the “Plan of Distribution” attached hereto
as Annex A.  The Company shall use its best efforts to cause the Registration
Statement to be declared effective under the 1933 Act as promptly as possible
after the filing thereof, but in any event prior to the Required Effectiveness
Date, and shall use its best efforts to keep such Registration Statement
continuously effective under the 1933 Act until the earliest of (i) the fifth
anniversary of the Effective Date, (ii) when all Registrable Securities are
eligible for resale pursuant to subsection (k) of Rule 144 under the 1933 Act,
and (iii) when all Registrable Securities covered by such Registration Statement
have been sold (the “Effectiveness Period”).  The Company shall notify each
Holder in writing promptly (and in any event within one Business Day) after
receiving notification from the SEC that a Registration Statement has been
declared effective.


(b)           The Registration Statement to be filed hereunder shall cover the
sale by the Holders of 120% of the Actual Minimum number of shares of Common
Stock issuable under the Transaction Documents.  As promptly as possible, and in
any event no later than the Post-Effective Amendment Filing Deadline, the
Company shall prepare and file with the SEC a Post-Effective Amendment, if
required under this Agreement.  The Company shall use its best efforts to cause
the Post-Effective Amendment to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the 15th Trading
Day after the Post-Effective Amendment Filing Deadline.  The Company shall
notify the Purchaser in writing promptly (and in any event within one Business
Day) after receiving notification from the SEC that the Post-Effective Amendment
has been declared effective.


(c)           If:  (i) the Registration Statement is not filed on or prior to
the Filing Date (if the Company files such Registration Statement without
affording the Purchaser the opportunity to review and comment on the same as
required by Section 3(a) hereof, the Company shall not be deemed to have
satisfied this clause (i)), or (ii) the Company fails to file with the SEC a
request for acceleration in accordance with Rule 461 promulgated under the 1933
Act, within five Trading Days after the date that the Company is notified
(orally or in writing, whichever is earlier) by the SEC that a Registration
Statement will not be “reviewed,” or will not be subject to further review, or
(iii) the Registration Statement filed hereunder is not declared effective by
the SEC by the Required Effectiveness Date, or (iv) a Post-Effective Amendment
is not filed on or prior to the Post-Effective Amendment Filing Deadline or is
not declared effective on or prior to the 15th Trading Day after the
Post-Effective Amendment Filing Deadline, or (v) the Common Stock is not listed
or quoted, or is suspended from trading on an Eligible Market for a period of
five consecutive Trading Days, or (vi) the Company fails for any reason to
deliver a certificate evidencing any Securities to the Purchaser within five
Trading Days after delivery of such certificate is required pursuant to any
Transaction Document or the exercise rights of the Purchaser pursuant to the
Transaction Documents are otherwise suspended for any reason (any such failure
or breach being referred to as an “Event,” and for purposes of clause (i), (iii)
or (iv) the date on which such Event occurs, or for purposes of clause (ii) and
(vi) the date on which such five Trading Day period is exceeded, or for purposes
of clause (v) the date on which such three Trading Day period is exceeded, being
referred to as “Event Date”), then: (x) on each such Event Date the Company
shall pay to the Purchaser an amount in cash, as partial liquidated damages and
not as a penalty, equal to 2% of the aggregate purchase price paid by the
Purchaser pursuant to the Purchase Agreement; and (y) on each monthly
anniversary of each such Event Date thereof (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured, the Company
shall pay to the Purchaser an amount in cash, as partial liquidated damages and
not as a penalty, equal to 2% of the aggregate purchase price paid by the
Purchaser pursuant to the Purchase Agreement; provided, however, that the
maximum amount of such liquidated damages shall not exceed a total equal to 10%
of the aggregate purchase price paid by the Purchaser under the Purchase
Agreement.  Such payments shall be in partial compensation to the Purchaser and
shall not constitute the Purchaser’s exclusive remedy for such events.  If the
Company fails to pay any liquidated damages pursuant to this Section 2 in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 18% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Purchaser, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full.


 
3

--------------------------------------------------------------------------------

 


(d)           During the period subsequent to the Filing Date and prior to the
Effective Date, the Company shall not prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities.


(e)           Notwithstanding anything in this Agreement to the contrary, after
60 consecutive Trading Days of continuous effectiveness of the Registration
Statement filed and declared effective pursuant to this Agreement, the Company
may, by written notice to the Purchaser, suspend sales under a Registration
Statement after the Effective Date thereof and/or require that the Purchaser
immediately cease the sale of shares of Common Stock pursuant thereto and/or
defer the filing of any subsequent Registration Statement if the Company is
engaged in a material merger, acquisition or sale and the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of such
activity, (A) it would be materially detrimental to the Company (other than as
relating solely to the price of the Common Stock) to file a Registration
Statement at such time and (B) it is in the best interests of the Company to
defer proceeding with such registration at such time.  Upon receipt of such
notice, the Purchaser shall immediately discontinue any sales of Registrable
Securities pursuant to such registration until the Purchaser has received copies
of a supplemented or amended Prospectus or until the Purchaser is advised in
writing by the Company that the then-current Prospectus may be used and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus.  In no event, however,
shall this right be exercised to suspend sales beyond the period during which
(in the good faith determination of the Company’s Board of Directors) the
failure to require such suspension would be materially detrimental to the
Company.  The Company’s rights, under this Section 2(e) may be exercised for a
period of no more than 45 days in the aggregate in any 12-moth period, of which
no more than 20 days may be consecutive.  Immediately after the end of any
suspension period under this Section 2(e), the Company shall take all necessary
actions (including filing any required supplemental prospectus) to restore the
effectiveness of the applicable Registration Statement and the ability of the
Purchaser to publicly resell their Registrable Securities pursuant to such
effective Registration Statement.  The provisions of Sections 3(b) and 3(d)
hereof shall not be applicable during the pendency of any suspension period
under this Section 2(e).


 
4

--------------------------------------------------------------------------------

 




(f)           Rule 415 Limitations.  Notwithstanding  anything in this Agreement
to the contrary, if the SEC refuses to declare a registration statement filed
pursuant to this Agreement effective as a valid secondary offering under Rule
415 promulgated under the 1933 Act due to the number of Registrable Securities
sought to be included in such registration statement relative to the number of
shares of Acquirer Common Stock outstanding or the number of outstanding shares
of Acquirer Common Stock held by non-affiliates or for any other reason, then,
without any liability under this Agreement or any further obligation to register
such excess Registrable Securities, the Company shall be permitted to
reduce  the  number of  Registrable  Securities included in such
registration  statement  to an amount  that does not  exceed an amount  that the
SEC allows for the offering thereunder to qualify as a valid secondary offering
under Rule 415.  The Company shall not be liable for damages under this
Agreement as to any Registrable Securities that are not
permitted  by  the  SEC  to be  included  in a registration  statement  due to
SEC guidance relating to Rule 415.


3.             Registration Procedures.


(a)           Not less than three days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall (i) furnish to any counsel designated by the Purchaser (“Purchaser
Counsel”) copies of all such documents proposed to be filed, which documents
(other than those incorporated or deemed to be incorporated by reference) will
be subject to the review of the Purchaser and Purchaser Counsel and (ii) cause
its officers and directors, counsel and independent certified public accountants
to respond to such inquiries as shall be necessary to conduct a reasonable
investigation within the meaning of the 1933 Act.  The Company shall not file a
Registration Statement or any such Prospectus or any amendments or supplements
thereto to which the Required Holders shall reasonably object in writing in
their good faith within three days of receipt.


(b)           (i)  The Company shall prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
1933 Act all of the Registrable Securities; (ii) cause the related Prospectus to
be amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible, and in any event within ten business days to
comments received from the SEC with respect to the Registration Statement or any
amendment thereto and, as promptly as reasonably possible, upon request, provide
the Purchaser with true and complete copies of all correspondence from and to
the SEC relating to the Registration Statement; and (iv) comply in all material
respects, to the extent applicable to the Company, with the provisions of the
1933 Act and the 1934 Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Purchaser thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.


 
5

--------------------------------------------------------------------------------

 


(c)           The Company shall notify Purchaser Counsel as promptly as
reasonably possible, and (if requested by any such Person) confirm such notice
in writing no later than one Trading Day thereafter, of any of the following
events: (i) the SEC notifies the Company whether there will be a “review” of any
Registration Statement; (ii) the SEC comments in writing on any Registration
Statement; (iii) any Registration Statement or any Post-Effective Amendment is
declared effective; (iv) the SEC or any other Federal or state governmental
authority requests any amendment or supplement to any Registration Statement or
Prospectus or requests additional information related thereto; (v) the SEC
issues any stop order suspending the effectiveness of any Registration Statement
or initiates any proceedings for that purpose; (vi) the Company receives notice
of any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction, or the initiation or threat
of any proceeding for such purpose; or (vii) an event has occurred which
requires a post-effective amendment to the Registration Statement or a
supplement to the prospectus included therein.


(d)           The Company shall use its best efforts to avoid the issuance of
or, if issued, to obtain the withdrawal of (i) any order suspending the
effectiveness of any Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as possible.


(e)           The Company shall promptly deliver to Purchaser Counsel, without
charge, an electronic copy of the Prospectus or Prospectuses (including each
form of prospectus) and each amendment or supplement thereto as such Persons may
reasonably request.  The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by the Purchaser in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.


(f)           The Company shall promptly deliver to the Purchaser and Purchaser
Counsel, without charge, as many copies of the Prospectus or Prospectuses
(including each form of prospectus) and each amendment or supplement thereto as
such Persons may reasonably request.  The Company hereby consents to the use of
such Prospectus and each amendment or supplement thereto by the Purchaser in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.


(g)           (i)  In the time and manner required by each Trading Market, the
Company shall prepare and file with such Trading Market an additional shares
listing application covering all of the Registrable Securities; (ii) take all
steps necessary to cause such Registrable Securities to be approved for listing
on each Trading Market as soon as possible thereafter; (iii) provide to the
Purchaser evidence of such listing; and (iv) maintain the listing of such
Registrable Securities on each such Trading Market or another Eligible Market.


 
6

--------------------------------------------------------------------------------

 


(h)           Prior to any public offering of Registrable Securities, the
Company shall use its best efforts to register or qualify or cooperate with the
selling Purchaser and Purchaser Counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as the Purchaser reasonably
requests in writing, to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period and to do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by a Registration
Statement.


(i)           Subject to compliance by the Purchaser with Section 6 hereof, the
Company shall cooperate with the Purchaser to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by this Agreement, of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as the Purchaser may request.


(j)           Upon the occurrence of any event described in Section 3(c)(vii),
as promptly as reasonably possible, the Company shall prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file such supplement, amendment or
any other document as may be required so that, as thereafter delivered, neither
the Registration Statement nor such Prospectus shall contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.


(k)           If Holders of a majority of the Registrable Securities being
offered pursuant to a Registration Statement select underwriters for the
offering, the Company shall enter into and perform its obligations under an
underwriting agreement, in usual and customary form, including, without
limitation, by providing customary legal opinions, comfort letters and
indemnification and contribution obligations.


(l)           The Company shall comply with all applicable rules and regulations
of the SEC.


4.             Registration Expenses.  The Company shall pay all fees and
expenses incident to the performance of or compliance with this Agreement by the
Company, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Trading Market and in connection with applicable state securities or Blue
Sky laws, (b) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities and of printing prospectuses
requested by the Purchaser), (c) messenger, telephone and delivery expenses, (d)
fees and disbursements of counsel for the Company, (e) fees and expenses of all
other Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement and (f) all listing fees to be paid
by the Company to the Trading Market.


 
7

--------------------------------------------------------------------------------

 


5.             Indemnification.


(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
the Purchaser, and its officers, directors, partners, members, agents,
investment advisors and employees, each Person who controls the Purchaser
(within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act)
and the officers, directors, partners, members, agents and employees of each
such controlling Person, to the fullest extent permitted by applicable law, from
and against any and all losses, claims, damages, liabilities, settlement costs
and expenses, including without limitation costs of preparation of legal action
and reasonable attorneys’ fees (collectively, “Losses”), as incurred, arising
out of or based upon any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or based upon any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that (i)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding the Purchaser furnished in
writing to the Company by the Purchaser or its counsel or other Person acting on
behalf of the Purchaser expressly for use therein, or to the extent that such
information relates to the Purchaser or the Purchaser’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by the Purchaser or its counsel or other Person acting on behalf of
the Purchaser expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto or (ii) in
the case of an occurrence of an event of the type specified in Section
3(c)(v)-(vii), the use by the Purchaser of an outdated or defective Prospectus
after the Company has notified the Purchaser in writing that the Prospectus is
outdated or defective and prior to the receipt by the Purchaser of the Advice
contemplated in Section 6.  The Company shall notify the Purchaser promptly of
the institution, threat or assertion of any proceeding of which the Company is
aware in connection with the transactions contemplated by this Agreement.


(b)           Indemnification by the Purchaser.  The Purchaser shall indemnify
and hold harmless the Company, its directors, officers, agents and employees,
each Person who controls the Company (within the meaning of Section 15 of the
1933 Act and Section 20 of the 1934 Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses arising solely out of or based
solely upon any untrue statement of a material fact contained in the
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of or based solely upon
any omission of a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in the light of the circumstances under which they were
made) not misleading to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished in writing by
the Purchaser to the Company specifically for inclusion in such Registration
Statement or such Prospectus or to the extent that (i) such untrue statements or
omissions are based solely upon information regarding the Purchaser furnished in
writing to the Company by the Purchaser expressly for use therein, or to the
extent that such information relates to the Purchaser or the Purchaser’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by the Purchaser or its counsel or other person
acting on behalf of the Purchaser expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (ii) in the case of an occurrence of an event of the type
specified in Section 3(c)(v)-(vii), the use by the Purchaser of an outdated or
defective Prospectus after the Company has notified the Purchaser in writing
that the Prospectus is outdated or defective and prior to the receipt by the
Purchaser of the Advice contemplated in Section 6.  In no event shall the
liability of any selling Purchaser hereunder be greater in amount than the
dollar amount of the net proceeds received by the Purchaser upon the sale of the
Registrable Securities giving rise to such indemnification obligation.


 
8

--------------------------------------------------------------------------------

 


(c)           Conduct of Indemnification Proceedings.  (i)  If any proceeding
shall be brought or asserted against any Person entitled to indemnity hereunder
(an “Indemnified Party”), such Indemnified Party shall promptly notify the
Person from whom indemnity is sought (the “Indemnifying Party”) in writing, and
the Indemnifying Party shall be entitled to assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, however, that the failure of any Indemnified Party to
give such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.


(ii)           An Indemnified Party shall have the right to employ separate
counsel in any such proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless:  (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; or (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such proceeding; or
(iii) the named parties to any such proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnified Party and the Indemnifying Party (in which case, if such Indemnified
Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense thereof and such counsel
shall be at the expense of the Indemnifying Party).  The Indemnifying Party
shall not be liable for any settlement of any such proceeding effected without
its written consent, which consent shall not be unreasonably withheld.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending proceeding in respect of which any
Indemnified Party is a party, unless (i) a conflict of interest exists between
the Indemnified Party and the Indemnifying Party or (ii) such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such proceeding.


(iii)           All reasonable fees and expenses of the Indemnified Party
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such proceeding in a manner not
inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within ten Trading Days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided, however, that the
Indemnifying Party shall reimburse all such fees and expenses to the extent it
is finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).


 
9

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  (i)  If a claim for indemnification under Section
5(a) or (b) is unavailable to an Indemnified Party (by reason of public policy
or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 5 was available to such party in accordance with its terms.


(ii)           The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), the Purchaser
shall not be required to contribute, in the aggregate, any amount in excess of
the amount by which the net proceeds actually received by the Purchaser from the
sale of the Registrable Securities subject to the proceeding exceeds the amount
of any damages that the Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.  No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.


6.             Dispositions.  The Purchaser agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.  The Purchaser further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Sections 2(f) or
3(c)(v), (vi) or (vii), the Purchaser will discontinue disposition of such
Registrable Securities under the Registration Statement until the Purchaser’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 3(j), or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement.  The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.


 
10

--------------------------------------------------------------------------------

 


7.             Miscellaneous.


(a)           Remedies.  In the event of a breach by the Company or by a Holder
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.


(b)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Required Holders.


(c)           No Inconsistent Agreements.  Neither the Company nor any of its
subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.  Except as and to the extent specified in the applicable
schedule to the Purchase Agreement, neither the Company nor any Subsidiary has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full.


(d)           No Piggyback on Registrations.  Neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not after the date hereof enter
into any agreement providing any such right to any of its security holders other
than upon written consent of the Required Holders, unless the rights so granted
are subject in all respects to the prior rights in full of the Holders set forth
herein and are not otherwise in conflict with the provisions of this Agreement.


(e)           Shareholder Obligations.  The selling Holders shall furnish to the
Company such information regarding themselves and the Registrable Securities
held by them as shall be required to effect the registration of their
Registrable Securities, and the Company may exclude from the registration
statement the shares of any Holder that does not do so on a timely basis.


(f)           Piggy-Back Registrations.  If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the 1933 Act of any of its equity securities, other
than on Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or their
then equivalents relating to equity securities to be issued solely in connection
with any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Holder written notice of such determination and, if within
fifteen days after receipt of such notice, any such Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such holder requests to be registered.  The
selling Holders shall enter into and timely perform their obligations under the
underwriting agreement, if any, and shall execute other customary agreements
necessary or appropriate to facilitate the offering, including without
limitation custody agreements and powers of attorney.


 
11

--------------------------------------------------------------------------------

 


(g)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section 7(g) prior to 18:30 (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Agreement on a day that is not a
Trading Day or later than 18:30 (New York City time) and earlier than 24:00 (New
York City time) on any Trading Day, (c) the Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth in
the Purchase Agreement.


(h)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder.  The Purchaser may assign its rights and obligations hereunder to a
transferee or assignee of Registrable Securities in the manner and to the extent
permitted under the Purchase Agreement.


(i)           Assignment of Registration Rights.  The rights of each Holder
hereunder, including the right to have the Company register for resale
Registrable Securities in accordance with the terms of this Agreement, shall be
automatically assignable by each Holder to any Affiliate of such Holder or any
other Holder or Affiliate of any other Holder of all or a portion of the
Preferred Stock or the Registrable Securities if:  (i) the Holder agrees in
writing with the transferee or assignee to assign such assignment, (ii) the
Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned, (iii) following such transfer or assignment
the further disposition of such securities by the transferee or assignees is
restricted under the 1933 Act and applicable state securities laws, (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this Section 7(i), the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions of this Agreement, (v) such
transfer shall have been made in accordance with the applicable requirements of
the Purchase Agreement, and (vi) at least 80,000 shares of Registrable
Securities (appropriately adjusted for any stock dividend, split or combination
of the Common Stock) are being transferred to such transferee or assignee in
connection with such assignment of rights.  In addition, each Holder shall have
the right to assign its rights hereunder to any other Person who is a transferee
of Registrable Securities with the prior written consent of the Company, which
consent shall not be unreasonably withheld.  The rights to assignment shall
apply to the Holders (and to subsequent) successors and assigns.


 
12

--------------------------------------------------------------------------------

 


(j)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.


(k)           GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE REPUBLIC OF KOREA WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE SEOUL CENTRAL DISTRICT COURT OF THE REPUBLIC OF KOREA, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS WARRANT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND THE PURCHASER
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.


(l)           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.


(m)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.


 
13

--------------------------------------------------------------------------------

 


(n)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.


[Signature page follows]


 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.



 
REXAHN PHARMACEUTICALS, INC.  
 
   
 
   
 
   
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
   
 
   
 
REXGENE BIOTECH CO., LTD.  
 
   
 
   
 
   
 
By:
 
 
 
Name:
 
 
 
Title:
 
 







[Signature page to Registration Rights Agreement]


 
15

--------------------------------------------------------------------------------

 


Annex A


Plan of Distribution


The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions.  These sales may be at fixed or
negotiated prices.  The selling stockholders may use any one or more of the
following methods when selling shares:


 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits Purchaser;



 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;



 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;



 
·
an exchange distribution in accordance with the rules of the applicable
exchange;



 
·
privately negotiated transactions;



 
·
short sales;



 
·
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;



 
·
a combination of any such methods of sale; and



 
·
any other method permitted pursuant to applicable law.



The selling stockholders may also sell shares under Rule 144 under the 1933 Act,
if available, rather than under this prospectus.


The selling stockholders may also engage in short sales against the box, puts
and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.


Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions
involved.  Any profits on the resale of shares of common stock by a
broker-dealer acting as principal might be deemed to be underwriting discounts
or commissions under the 1933 Act.  Discounts, concessions, commissions and
similar selling expenses, if any, attributable to the sale of shares will be
borne by a selling stockholder.  The selling stockholders may agree to indemnify
any agent, dealer or broker-dealer that participates in transactions involving
sales of the shares if liabilities are imposed on that person under the 1933
Act.


 

--------------------------------------------------------------------------------

 


The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the 1933 Act amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.


The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the 1933 Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.


The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the 1934 Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the 1933 Act.


We are required to pay all fees and expenses incident to the registration of the
shares of common stock, including the fees and disbursements of counsel to the
selling stockholders.  We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the 1933 Act.


The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder.  If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus.  We have advised each Selling Stockholder that
it may not use shares registered on this Registration Statement to cover short
sales made prior to the date on which this Registration Statement shall have
been declared effective by the Commission.  If the selling stockholders use this
prospectus for any sale of the shares of common stock, they will be subject to
the prospectus delivery requirements of the 1933 Act.


The anti-manipulation rules of Regulation M under the 1934 Act may apply to
sales of our common stock and activities of the selling stockholders.
 
 

--------------------------------------------------------------------------------


